IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10724
                        Conference Calendar



LARUE CHRISTIAN,

                                         Plaintiff-Appellant,

versus

JANIE COCKRELL, Administrative Director; MANUEL
MENDOZA, JR.; CAROLYN SCOGGINS; NORMA J. SOUTHERN;
MISTY D. MATHIAS; NFN PRICE, Warden,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:02-CV-98
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     LaRue Christian, Texas prisoner # 523046 (“Christian”),

appeals the district court’s dismissal of his pro se, in forma

pauperis (“IFP”), 42 U.S.C. § 1983 complaint as frivolous and

for failure to state a claim.   Christian’s complaint sought

compensation for lost personal property and asserted a

retaliation claim for pursuing the prison grievance process.     He

does not make any arguments concerning his retaliation claim on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-10724
                                   -2-

appeal and therefore has abandoned that issue.      See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).

     The district court did not err in dismissing Christian’s

deprivation-of-property claim as frivolous and for failure to

state a claim.      See Hudson v. Palmer, 468 U.S. 517, 533 (1984).

Texas has an adequate postdeprivation remedy for confiscation of

prisoner property.      Murphy v. Collins, 26 F.3d 541, 543 (5th Cir.

1994).   The fact that Christian unsuccessfully pursued such

remedy does not render the remedy inadequate.

     Christian’s appeal is without arguable merit and is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.     See

5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal each count as a “strike” for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Christian is WARNED that if he accumulates three

strikes he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.      See

28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.